

Exhibit 10.24


Heartland Financial USA, Inc.
POLICY ON DIRECTOR FEES


ADOPTED BY HEARTLAND BOARD OF DIRECTORS NOVEMBER 14, 2006


Heartland Financial USA, Inc. will pay fees under the following schedule to its
non-employee directors for each board of directors and committee meetings
attended during the year 2007:


Regular board meeting                    $950.00
Committee meeting        $700.00
 
The director acting as Chairman of the board of directors or committee meeting
will be paid an additional $350.00 for the meeting chaired.


Non-employee directors are also eligible to receive incentive stock awards under
the 2005 Long-Term Incentive Plan. Beginning in 2006, each non-employee director
will receive 300 shares of Heartland common stock annually on December 31.
 
POLICY ON EXPENSE REIMBURSMENT FOR DIRECTORS


ADOPTED BY HEARTLAND BOARD OF DIRECTORS JULY 20, 2004


Heartland Financial USA, Inc. will reimburse its non-employee directors for
reasonable expenses incurred for board of directors’ and committee meetings and
for traveling on other Heartland business. This policy contains guidelines that
explain the types of expenses that are reimbursable and instructions for
requesting reimbursement.
 
TRANSPORTATION
Directors traveling for a Heartland board of directors’ or committee meeting
will be reimbursed at the allowable cents per mile as established by the
Internal Revenue Service based on mileage from their home to the meeting
location. If the director travels by any other means of transportation (bus,
train, air), submission of the receipt will be required. The director will also
be reimbursed for parking fees, tolls and/or cab fares incurred while attending
Heartland board of directors’ and committee meetings.


LODGING & MEALS
Lodging - The cost of overnight accommodations incurred in connection with
Heartland board of directors’ or committee meetings will be reimbursed.
Submission of a hotel invoice or credit card slip with the hotel name stated
will be required.
 
Meals - All interim meals and restaurant gratuities incurred in the course of
travel to the Heartland board of directors’ or committee meetings will be
reimbursed. The meal reimbursement will be limited to normal and reasonable meal
costs. Heartland’s president and CEO will make the final decision on the
reasonableness of the meal costs submitted for reimbursement.
 
Telephone - Charges for telephone calls made in conjunction with a Heartland
board of directors’ or committee meeting may be submitted for reimbursement. A
copy of the phone bill delineating the specific charges will be required.
 
REIMBURSEMENT
All requests for reimbursement of allowable expenses shall be submitted in
writing to the Heartland Financial USA, Inc. Administration Department, who will
process and submit the request to the Accounts Payable Department. Expenses
submitted for reimbursement must be supported with detailed documentation as
specified above.

